DETAILED ACTION
This Office Action is in response to communications filed 5/27/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Application is a Continuation of Parent Application 15/760,226
Claims 1-19 are presented for examination.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-7, 10, 11, 15, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Park et al. Pre-Grant Publication 2009/0182634 (hereinafter Park), or in the alternative, rejected under 35 U.S.C. 103 as obvious over Park et al. Pre-Grant Publication 2009/0182634 (hereinafter Park).
In reference to claim 1, Park teaches a method for generating a personalised MMS message having a redeemable component, the method comprising: receiving, at a server from a first computing device, a selection of an MMS message product (paragraph 0027; 0033-0035; 0039); receiving, at the server from the first computing device, a recipient contact identifier identifying a recipient mobile number (paragraph 0027; 0034; 0035; and Abstract); performing, via the server, a security verification of a recipient or sender based on the recipient mobile number or one or more details of the sender received from the first computing device (paragraph 0025; 0033; 0035); where the security verification is successful, generating, via the server, based on the selection of the MMS message product, a personalised MMS message having a redeemable component and a personalised image uniquely rendered for the recipient (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract); and transmitting, the personalised MMS message to a recipient mobile computing device via a multimedia message service using the recipient mobile number (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract); whereby the personalised MMS message is scannable or otherwise immediately redeemable from the recipient mobile computing device to pay for one or more products and/or services (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract).
Park also teaches wherein no authentication of the recipient or recipient mobile computing device is required to redeem the personalized MMS message (paragraphs 0009; 0024; 0027; 0033-0035; reciting language such as “issuing and optionally authenticating the image-based payment medium…” and “optionally authenticating the recipient…”).  For instance, Parks specifically states that the performance of the authentication is optional.  Although the disclosure of Parks does not go into great detail beyond this – that is, beyond simply (but clearly) stating that the authentication is optional – if the authentication is optional, then it need not take place, and therefore no authentication is required.  By indicating that the authentication is optional, Parks has shown consideration for the system being implemented wherein authentication is required, as well as implemented wherein no authentication is required.  Based on this, Parks is interpreted as disclosing both the option of requiring authentication in order to redeem, and the option of wherein no authentication step is required in order to redeem.  Therefore, Parks is cited as teaching “wherein no authentication of the recipient or recipient mobile computing device is required to redeem the personalized MMS message” as claimed by Applicant.
In addition, while Parks is interpreted as disclosing a system with the option of either requiring authentication or wherein no authentication is required (as explained above), even if Parks did not specifically state that the authentication step was optional, and instead only disclosed a system where the authentication was required, under the obviousness analysis of §103, it still would have been considered to have been obvious to one of ordinary skill in the art to implement a system and/or option wherein no authentication is required.  This is because the authentication step is essentially just a self-contained intermediary side-step process that is within the system as a whole that is disclosed in Parks. The overall process of the system basically pauses at the authentication step.  If the authentication is verified/successful then the rest of the overall process continues, if it is not then the overall process halts until it is.  If one wanted a system “wherein no authentication… is required” then one would just need to remove, skip, cut out, or otherwise not have an authentication step in the middle of the overall process of the system that pauses/halts the process.  In order to have a system where no authentication is required, one simply needs to not perform the authentication, and allow the overall processes of the system to continue on.  A similar analogy would be a typical username/password that a user might have to enter in order to log in and use a computer or program.  The username/password verification halts the process of using the computer/program until one is entered.  If one does not want to require users to authenticate by entering a username/password, then one simply needs to remove the username/password entry requirement.  A user would then be able to simply continue on without being blocked by the username/password the authentication check.  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to take a system that requires authentication and modify the system to wherein no authentication is required, by removing/skipping the authentication step, because the authentication step is basically a side-process within the overall process (designed to halt the process until authentication is verified), and the lack of, or skipping of, the performance of the authentication step should not significantly impact the rest of the overall process (such as the step of redeeming), it just would not pause/halt waiting upon receipt of the verification of authentication.  In effect, the overall system should function mostly the same with the authentication step being absent.  One might be motivated to do this in order to make it more convenient to the user.  At most, systems that are essentially otherwise the same but for requiring authentication and wherein no authentication is required are obvious variants of one another and/or obvious to try.
Thus, claim 1 is initially rejected under §102 as being anticipated by prior art Parks, because as is explained above, Parks states that the authentication is “optional,” and this is interpreted as including both wherein authentication is required as well as “wherein no authentication… is required to redeem” as claimed by Applicant.   However, in the alternative, claim 1 is additionally rejected under §103, because even if one were to construe Parks stating that the authentication is optional as being not the same as “wherein no authentication… is required,” it still would have been obvious to one of ordinary skill in the art, as explained above.
In reference to claim 2, Park teaches the method of claim 1. Parks teaches wherein the recipient contact identifier identifies a Mobile Station International Subscriber Directory Number (MSISDN) (paragraphs 0024; 0025; 0027; 0030; 0033; 0035). Note: the MSISDN is the typical phone number of a mobile phone.
In reference to claim 3, Park teaches the method of claim 1.  Park teaches wherein the personalised MMS message having a redeemable component comprises a digital gift card, voucher, coupon, or advertisement (paragraphs 0008; 0009; 0027-0029; 0033-0035; 0037; and Abstract).
In reference to claim 4, Park teaches the method of claim 1. Parks teaches wherein the redeemable component of the personalised MMS message comprises a unique code that is scannable from the recipient mobile computing device to pay for one or more products and/or services (paragraphs 0009; 0010; 0024; 0027; 0033-0037; and Abstract).
In reference to claim 5, Park teaches the method of claim 4. Parks teaches wherein the unique code is a barcode or a quick response code (paragraphs 0024; 0027; 0033; 0035; 0037; and Abstract).
In reference to claim 6, Park teaches the method of claim 1. Parks teaches wherein the personalised MMS message comprises a picture or video that is personalised for the recipient (paragraphs 0024; 0027; 0033; 0035).
In reference to claim 7, Park teaches the method of claim 1. Parks teaches wherein a personalised component of the personalised MMS message comprises the recipient's name (paragraphs 0027; 0034).
In reference to claim 10, Park teaches the method of claim 1. Parks teaches wherein the recipient contact identifier comprises a recipient MSISDN (paragraphs 0024; 0025; 0027; 0030; 0033; 0035). Note: the MSISDN is the typical phone number of a mobile phone.
In reference to claim 11, Park teaches the method of claim 1. Parks teaches wherein the recipient contact identifier identifies a contact for which an associated MSISDN is stored on the server (paragraphs 0024; 0025; 0027; 0030; 0033; 0035). Note: the MSISDN is the typical phone number of a mobile phone.
In reference to claim 15, Park teaches the method of claim 1. Parks teaches further comprising receiving, at the server, a date or time at which to transmit the personalised MMS message to the recipient mobile computing device (paragraphs 0008; 0025; 0027; 0034).
In reference to claim 16, Park teaches the method of claim 15. Parks teaches further comprising scheduling the generation and transmission of the personalised MMS message for the date or time (paragraphs 0008; 0025; 0027; 0034).
In reference to claim 18, Park teaches a computer readable medium storing computer readable code components that when selectively executed by a processor cause the following: receiving, at a server from a first computing device, a selection of an MMS message product (paragraph 0027; 0033-0035; 0039); receiving, at the server from the first computing device, a recipient contact identifier identifying a recipient mobile number (paragraph 0027; 0034; 0035; and Abstract); performing, via the server, a security verification of a recipient or sender based on the recipient mobile number or one or more details of the sender received from the first computing device (paragraph 0025; 0033; 0035); where the security verification is successful, generating, via the server, based on the selection of the MMS message product, a personalised MMS message having a redeemable component and a personalised image uniquely rendered for the recipient (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract); and transmitting, the personalised MMS message to a recipient mobile computing device via a multimedia message service (MMS) using the recipient mobile number (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract); whereby the personalised MMS message is scannable or otherwise immediately redeemable from the recipient mobile computing device to pay for one or more products and/or services (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract).
In reference to claim 19, Park teaches a server for generating a personalised MMS message having a redeemable component, the server comprising: a processor configured to: receive, from a first computing device, a selection of an MMS message product (paragraph 0027; 0033-0035; 0039); receive, from the first computing device, a recipient contact identifier identifying a recipient mobile number (paragraph 0027; 0034; 0035; and Abstract); perform a security verification of a recipient or sender based on the recipient mobile number or one or more details of the sender received from the first computing device (paragraph 0025; 0033; 0035); and where the security verification is successful, generate, based on the selection of the MMS message product, a personalised MMS message having a redeemable component and a personalised image uniquely rendered for the recipient (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract); and initiate transmission of the personalised MMS message to a recipient mobile computing device via a multimedia message service using the recipient mobile number (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract); and memory configured to store computer readable code components that are executable by the processor (paragraphs 0010; 0020; 0021; 0023-0026); whereby the personalised MMS message is scannable or otherwise immediately redeemable from the recipient mobile computing device to pay for one or more products and/or services (paragraph 0008; 0009; 0024; 0027; 0033-0035; and Abstract).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Hansen et al. Pre-Grant Publication 2013/0117646 (hereinafter Hansen).
In reference to claim 8, Park teaches the method of claim 1.  Parks does not specifically teach wherein the personalised MMS message having a redeemable component is immediately redeemable by clicking on a Uniform Resource Locator (URL) link displayed on the MMS message. Hansen teaches wherein the personalised MMS message having a redeemable component is immediately redeemable by clicking on a Uniform Resource Locator (URL) link displayed on the MMS message (paragraphs 0008; 0011; 0023-0025; 0031).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included being able to click on a URL/link to redeem the payment item because links are pretty common, easy to use, and understandable by users making it convenient for the users.
In reference to claim 17, Park teaches the method of claim 1.  Parks does not specifically teach wherein the personalised MMS message is uniquely trackable based on: a) the code presented; b) the number the MMS message is sent to; and c) unique attributes of the uniquely rendered personalised image. Hansen teaches wherein the personalised MMS message is uniquely trackable based on: a) the code presented; b) the number the MMS message is sent to; and c) unique attributes of the uniquely rendered personalised image (paragraphs 0012; 0013; 0021; 0023; 0026; 0027; 0030; 0031; 0038-0041; 0043). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included being able to track the message and redeemable component because the merchants and/or offerors of the redeemable payment would likely find this information invaluable.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kang Pre-Grant Publication 2012/0330845 (hereinafter Kang).
In reference to claim 9, Park teaches the method of claim 1.  Park discloses that the personalized MMS message can include any type of graphics image (paragraphs 0024; 0027; 0033; 0035).  However, Park does not explicitly state that the graphic includes animated graphics such as an animated GIF file. Kang teaches wherein the personalised message/payment item includes animated graphics such as an animated GIF file (paragraphs 0004; 0018; 0022; 0029; 0030; 0034; 0046). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included that the graphic be an animated graphic because animated barcodes can have some performance benefits over non-animated barcodes, such as being able to be scanned faster and having an increased likelihood of being scanned accurately, both of which would be a benefit to users and merchants.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Boding Pre-Grant Publication 2013/0110722 (hereinafter Boding).
In reference to claim 12, Park teaches the method of claim 2. Park teaches performing a security verification, and performing the redeemable gift via merchant POS systems (typically verifying payment/transaction details) (paragraph 0025-0027; 0033; 0035).  Park does not specifically teach teaches wherein performing the security verification comprises: determining a fraud risk profile score for each of the MSISDN or one or more of the details of the sender. Boding teaches wherein performing the security verification comprises: determining a fraud risk profile score for each of the MSISDN or one or more of the details of the sender (paragraph 0029).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included determining a fraud risk for each of the MSISDN and/or details of the sender to help ensure that the merchant and/or offeror of the redeemable item does not get scammed or simply make a bad business transaction.
In reference to claim 13, Park teaches the method of claim 12. Parks teaches wherein the one or more details of the sender comprise one or more of the following: a sender MSISDN; a sender email address; and sender payment details (paragraphs 0010; 0025-0027; 0034). 
In reference to claim 14, Park teaches the method of claim 13.  Park does not specifically teach wherein determining the fraud risk profile score comprises one or more of the following: comparing the sender MSISDN with one or more records of MSISDNs used in relation to fraud or associated with poor credit ratings; comparing the sender email address with one or more records of email addresses used in relation to fraud and/or associated with poor credit ratings; comparing an internet protocol (IP) address of the first computing device with a source IP address of packets received at the server from the first computing device; comparing the sender payment details with one or more records of payment details used in relation to fraud or associated with poor credit ratings; and transmitting a request to a financial institution system to check whether the payment details are valid.  Boding teaches wherein determining the fraud risk profile score comprises one or more of the following: comparing the sender MSISDN with one or more records of MSISDNs used in relation to fraud or associated with poor credit ratings; comparing the sender email address with one or more records of email addresses used in relation to fraud and/or associated with poor credit ratings; comparing an internet protocol (IP) address of the first computing device with a source IP address of packets received at the server from the first computing device; comparing the sender payment details with one or more records of payment details used in relation to fraud or associated with poor credit ratings; and transmitting a request to a financial institution system to check whether the payment details are valid (paragraph 0029). It would have been obvious to one of ordinary skill in the art at the time of Applicant’s filing to have included determining a fraud risk for each of the MSISDN, email addresses, and other details of the sender in relation to fraudulent activity in order to help ensure that the merchant and/or offeror of the redeemable item does not get scammed or simply make a bad business transaction.


Conclusion
The prior art made of record and not relied upon (except in claims 8 and 17) is considered pertinent to applicant's disclosure:
Hansen et al. Pre-Grant Publication 2013/0117646.  
Prior art Hansen is particularly relevant because many of the claims could also be rejected under §102 as being anticipated by Hansen.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G REINHARDT whose telephone number is (571)272-8286.  The examiner can normally be reached on Mon. - Fri. 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G REINHARDT/Examiner, Art Unit 3682